

EXHIBIT 10.36
SAN JOSE WATER COMPANY
SPECIAL DEFERRAL ELECTION PLAN
OCTOBER 23, 2012 AMENDMENT AND RESTATEMENT
EFFECTIVE AS OF JANUARY 1, 2013
ARTICLE I.
NAME AND PURPOSE


1.01    Purpose. San Jose Water Company, a corporation duly organized and
existing under the laws of State of California (the “Corporation”), established
the Special Deferral Election Plan (the “Plan”), effective as of January 1,
2005, in order to provide a select group of the management personnel and other
highly compensated employees of one or more participating employers with an
opportunity to defer a portion of their earnings each year and to realize an
investment return on those funds during the deferral period. The Plan was
amended and restated by the Executive Compensation Committee of the Board of
Directors of SJW Corp. (the Corporation’s parent company) on October 22, 2008,
effective as of January 1, 2008, to conform the provisions of the plan document
to the applicable requirements of Section 409A of the Internal Revenue Code and
the Treasury Regulations issued thereunder. The Plan as so amended and restated
shall continue to function solely as a so-called “top hat” plan of deferred
compensation subject to the provisions of the Employee Retirement Income
Security Act of 1974 (as amended from time to time) applicable to such a plan.
The provisions of the Plan and its various amendments in effect prior to this
amendment and restatement were intended to comply with the proposed Treasury
Regulations under Internal Revenue Code Section 409A and the regulatory guidance
provided by the U.S. Treasury and the Internal Revenue Service with respect to
Section 409A compliance and transitional relief. The January 2012 amendment and
restatement of the Plan was adopted by the Executive Compensation Committee of
the Board of Directors of SJW Corp. on January 25, 2012, effective as of January
1, 2012, to provide for the delegation of authority over the day-to-day
administration of the Plan to either a plan administrative committee comprised
of two (2) or more employees of the Corporation or a third-party plan
administrator. This January 2013 amendment and restatement of the Plan was
adopted by the Executive Compensation Committee of the Board of Directors of SJW
Corp. on October 23, 2012, effective as of January 1, 2013, to clarify certain
definitional and distribution provisions in the Plan.
1.02    General. The benefits provided under the Plan shall be paid, as they
become due, either directly from the Participating Employer’s general assets or
through a grantor trust arrangement established in accordance with the
provisions of Article VIII. The interest of each participant (and his or her
beneficiary) in any benefits that become payable under the Plan shall be no
greater than that of an unsecured creditor of the Participating Employer.
ARTICLE II
ADMINISTRATION OF THE PLAN
2.01    Plan Administrator. The Plan shall be administered by the Executive
Compensation Committee of the Board of Directors of SJW Corp. The Executive
Compensation Committee may delegate one or more of its administrative duties and
responsibilities under the Plan to: (i) a plan administrative committee
comprised of two or more employees of the Corporation (the “Designated Plan
Committee”) appointed to the Designated Plan Committee by the Executive
Compensation Committee or (ii) a third-party plan administrator selected by the
Executive Compensation Committee. If the Designated Plan Committee is delegated
authority under the Plan, the members of the Designated Plan Committee may
thereafter be comprised of employees of the Corporation appointed by either the
Executive Compensation Committee or the Corporation’s Chief Executive Officer.
The Executive Compensation Committee, the Designated Plan Committee and any
third-party administrator shall each, in carrying out the respective
administrative duties and responsibilities delegated to them under the Plan, be
referred to in this document as the Plan Administrator and each may, to the
extent such authority is within the scope of the respective duties and
responsibilities delegated to it under the Plan, have full and complete
authority to administer the Plan, select the eligible employees who are to
participate in the Plan, determine the benefit entitlement of each participant
under the Plan and his or her vested status, authorize the payment of all
benefits that become due and payable under the Plan, perform any administrative
duties or responsibilities under any grantor trust agreement for the Plan and
administer the benefit claims process under the Plan.




--------------------------------------------------------------------------------



2.02    Authority. The interpretation and construction of any provision of the
Plan and the adoption of rules and regulations for plan administration shall be
made by the Plan Administrator. Decisions of the Plan Administrator shall be
final and binding on all parties who have an interest in the Plan, including
(without limitation) all decisions relating to an individual’s eligibility for
participation in the Plan, his or her entitlement to benefits hereunder and the
amount of any such benefit entitlement.
ARTICLE III
DEFINITIONS
3.01    “Account” shall mean the account maintained for each Participant on the
books and records of the Participating Employer to which there shall be credited
the Eligible Earnings deferred by such Participant pursuant to his or her
Deferral Elections under the Plan.
The Participant’s Account will be divided into a series of subaccounts, and
there will accordingly be a separate Deferral Election Subaccount for each year
the Participant defers a portion of his or her Eligible Earnings. There shall
also be established a separate Deferral Election Subaccount with respect to the
March 2005 bonus payment which the Participant may have elected in whole or in
part to defer under the Plan in accordance with the provisions of the Plan as in
effect at that time.
3.02    “Affiliated Company” shall mean (i) the Corporation and (ii) any other
member of the group of commonly controlled corporations or other businesses that
include the Corporation, as determined in accordance with Sections 414(b) and
(c) of the Code and the Treasury Regulations thereunder.
3.03     “Board” shall mean the Corporation’s Board of Directors.
3.04    “Change in Control” shall mean a change in ownership or control of the
Corporation or a change in ownership or control of SJW Corp., a California
corporation (“SJW Corp.) which occurs while SJW Corp. is the beneficial owner
(as determined pursuant to Rule 13d-3 of the 1934 Act) of securities that
possess more than fifty percent (50%) of the total combined voting power of the
Corporation’s outstanding voting securities.
A Change in Control of the Corporation shall be deemed to occur if:
(i)    any one person or more than one person acting as a group (other than the
Corporation or any entity that directly or indirectly controls, is controlled by
or is under common control with, the Corporation) acquires beneficial ownership
(as determined pursuant to Rule 13d-3 of the 1934 Act) of securities that,
together with any other securities beneficially owned by such person or group,
possess more than fifty percent (50%) of the total combined voting power of the
Corporation’s outstanding voting securities;
(ii)    a merger, reorganization, consolidation or other similar transaction to
which the Corporation in a party, unless (a) securities possessing fifty percent
(50%) or more of the total combined voting power of the surviving entity or the
parent thereof are, immediately after such transaction, owned beneficially,
directly or indirectly, by the person or persons who beneficially owned the
Corporation’s outstanding voting securities immediately before such transaction
or (b) the other party to the merger, reorganization or other transaction is an
entity that directly or indirectly controls, is controlled by or is under common
control with, the Corporation;     
(iii)    a majority of the Board members is replaced over a twelve (12)-month
period by Board members whose appointment or election is not endorsed by a
majority of those individuals serving as Board member immediately prior to the
date of such appointment or election; provided, however, that for purposes of
this subparagraph (iii), no Change in Control of the Corporation will be deemed
to occur if any other corporation owns at the time of such change in Board
membership more than fifty percent (50%) of the total fair market value or total
combined voting power of the Corporation’s outstanding securities; or
(iv)    the Corporation sells all or substantially all of its assets in
connection with the liquidation or dissolution of the Corporation (other than to
an entity that directly or indirectly controls, is controlled by or is under
common control with, the Corporation), unless securities possessing fifty
percent (50%) or more of the total combined voting power of the entity acquiring
such assets or the parent thereof are, immediately after such sale, owned
beneficially, directly or indirectly, by the person or persons who beneficially
owned the Corporation’s outstanding voting securities immediately before such
sale.

2



--------------------------------------------------------------------------------





A Change in Control of SJW Corp. shall be deemed to occur upon the closing of
any of the following transactions:
(i)    The acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than SJW Corp. or a person that directly or indirectly controls, is
controlled by, or is under, control with SJW Corp. or an employee benefit plan
maintained by any such entity, of beneficial ownership (as defined in Rule 13d-3
of the 1934 Act) of securities of SJW Corp. which, when aggregated with any
other acquisition of such securities by such person or group within the twelve
(12)-month period ending with the date of the latest such acquisition, results
in such person or related group of persons beneficially owning securities
representing thirty percent (30%) or more of the combined voting power of the
then-outstanding securities of SJW Corp.;
(ii)    A merger, recapitalization, consolidation, or other similar transaction
to which SJW Corp. is a party, unless securities representing fifty percent
(50%) or more of the combined voting power of the then-outstanding securities of
the surviving entity or a parent thereof are immediately thereafter beneficially
owned, directly or indirectly, by the persons who beneficially owned the
outstanding voting securities of SJW Corp. immediately before the transaction;


(iii)    A sale, transfer or disposition of all or substantially all of the
assets of SJW Corp., unless securities representing fifty percent (50%) or more
of the combined voting power of the then-outstanding securities of the entity
acquiring the SJW Corp. assets or the parent of such acquiring entity are
immediately thereafter beneficially owned, directly or indirectly, by the
persons who beneficially owned the outstanding voting securities of SJW Corp.
immediately before the transaction;


(iv)    A change in the composition of the Board of Directors of SJW Corp. over
a twelve (12)-month period such that a majority of those Board members ceases,
by reason of one or more contested elections for Board membership, to be
comprised of individuals who either: (a) have been Board members since the
beginning of such period or (b) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members who
were described in clause (a) or who were previously so elected or approved and
who were still in office at the time the Board approved such election or
nomination;


provided, however, that no Change in Control of SJW Corp. shall be deemed to
occur if the result of the transaction is to give more ownership or control of
SJW Corp. to any person or related group of persons who held securities
representing more than thirty percent (30%) of the combined voting power of the
outstanding securities of SJW Corp. as of March 3, 2003.


The foregoing Change in Control definitions shall in each instance be applied
and interpreted in such manner that the applicable Change in Control transaction
will also qualify as: (i) a change in the ownership of the Corporation or SJW
Corp., as determined in accordance with Section 1.409A-3(i)(5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation
or SJW Corp., as determined in accordance with Section 1.409A-3(i)(5)(vi) of the
Treasury Regulations, or (iii) a change in the ownership of a substantial
portion of the assets of the Corporation or SJW Corp., as determined in
accordance with Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.


3.05     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
3.06    “Corporation” shall mean San Jose Water Company and any successor or
assignee corporation, whether by way of merger, acquisition or other
reorganization.
3.07    “Deferral Election” shall mean the irrevocable election filed by the
Participant under Article V of this Plan pursuant to which a portion of his or
her Eligible Earnings for the Plan Year is to be deferred in accordance with the
provisions of the Plan.
3.08     “Eligible Earnings” shall mean any direct and current cash
compensation, including salary, bonuses and other cash incentive-type
compensation, earned by the Participant for service as an Employee during the
Plan Year. Eligible Earnings shall also include any bonus earned by the
Participant for service as an Employee during the period commencing January 1,
2004 and continuing through March 31, 2005 and otherwise payable to such
Participant in March 2005 in the absence of a Deferral Election under the Plan
(the “March 2005 Bonus Payment”). In no event, however, shall a Participant’s
Eligible Earnings include, for purposes of the Plan:

3



--------------------------------------------------------------------------------





(i)    any item of compensation (other than the March 2005 Bonus Payment) earned
for a period of service rendered prior to the effective date of the Deferral
Election which the Participant filed with respect to that item, or
(ii)    any item of compensation paid or distributed to the Participant after a
period of deferral, whether under this Plan or any other program of deferred
compensation maintained by the Corporation or any Affiliated Company.
3.09    “Eligible Employee” shall mean any Employee who is either a highly
compensated employee of his or her Participating Employer or part of its
management personnel, as determined pursuant to guidelines established from time
to time by the Plan Administrator. In no event shall any of the following
individuals be deemed to be Eligible Employees:
(i)    an Employee who is not resident in the United States,
(ii)    any individual classified as an independent contractor or consultant or
as a temporary employee, or
(iii)    any individual who has ceased Employee status, whether by reason of
Retirement or otherwise.
3.10    “Employee” shall mean an individual for so long as he or she is in the
employ of at least one member of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance.
3.11    “Employer Group” means the (i) Corporation and (ii) any other member of
the group of commonly controlled corporations or other businesses that include
the Corporation, as determined in accordance with Sections 414(b) and (c) of the
Code and the Treasury Regulations thereunder, except that in applying Sections
1563(1), (2) and (3) for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.4.14(c)-2 of the Treasury Regulations.
3.12    “Extended Deferral Election” shall mean a Participant’s election, made
in accordance with the terms and conditions of Section 7.02 of this Plan, to
defer the distribution of his or her Deferral Election Subaccount for an
additional period of at least five (5) years measured from the January 31 date
(or the date of any other specified event) on which that particular subaccount
was scheduled to first become due and payable under the Plan.
3.13    “1934 Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
3.14     “Participant” shall mean each Eligible Employee who participates in the
Plan through one or more Deferral Elections under Article V.
3.15    “Participating Employer” shall mean, with respect to each Participant,
the Affiliated Company employing that individual which has, with the consent of
the Plan Administrator, adopted this Plan as a deferred compensation program for
one or more of its Eligible Employees. The Participating Employers for the 2007
Plan Year are set forth in attached Schedule I. Any additional Affiliated
Companies which may from time to time become Participating Employers shall be
listed in revised Schedule I.
3.16     “Plan Year” shall mean each calendar year the Plan continues in effect,
beginning with the 2005 calendar year.

4



--------------------------------------------------------------------------------





3.17    “Separation from Service” shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment. The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or non-employee consultant) permanently decreases to a
level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such Employee service). Any such determination as to Separation from
Service, however, shall be made in accordance with the applicable standards of
the Treasury Regulations issued under Code Section 409A. In addition to the
foregoing, a Separation from Service will not be deemed to have occurred while
the Participant is on military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or any longer
period for which such Participant’s right to reemployment with one or more
members of the Employer Group is provided either by statute or contract;
provided, however, that in the event of a Participant’s leave of absence due to
any medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than six (6)
months and that causes such individual to be unable to perform his or her duties
as an Employee, no Separation from Service shall be deemed to occur during the
first twenty-nine (29) months of such leave. If the period of leave exceeds six
(6) months (or twenty-nine (29) months in the event of disability as indicated
above) and the Participant’s right to reemployment is not provided either by
statute or contract, then such Employee will be deemed to have a Separation from
Service on the first day immediately following the expiration of such six
(6)-month or twenty-nine (29)-month period.
3.18    “Specified Employee” shall mean any employee of the Employer Group who
is, pursuant to procedures established by the Plan Administrator in accordance
with the applicable standards of Code Section 409A and the Treasury Regulations
thereunder and applied on a consistent basis for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, deemed at
the time of his or her Separation from Service to be a “specified employee”
under Code Section 409A. The Specified Employees shall be identified on December
31 of each calendar year and shall include each employee who is a “key employee”
(within the meaning of that term under Code Section 416(i)) of the Employer
Group at any time during the twelve (12)-month period ending with such date. An
individual who is so identified as a Specified Employee will have that status
for the twelve (12)-month period beginning on April 1 of the following calendar
year.
3.19    “Valuation Date” shall mean any date as of which the balance credited to
each of the Participant’s Deferral Election Subaccounts under the Plan is to be
determined. If the date in question is coincident with a date on which the U.S.
financial markets are open for business, then the Valuation Date shall be that
same date; otherwise, the Valuation Date shall be first date immediately
preceding the date in question on which the U.S. financial markets are open for
business.
ARTICLE IV
PARTICIPATION
4.01    Eligibility Rules. The Plan Administrator shall have absolute discretion
in selecting the Eligible Employees who are to participate in the Plan for each
Plan Year. An Eligible Employee selected for participation for any Plan Year
must, in order to participate in the Plan for that year, file his or her
Deferral Election on or before the last day of the immediately preceding Plan
Year. However, an Eligible Employee who is first selected for participation in
the Plan after the start of a Plan Year and who has not otherwise been eligible
for participation in any other non-qualified elective account balance plan
subject to Code Section 409A and maintained by one or more Affiliated Companies
will have until the thirtieth (30th) day following the date he or she is so
selected in which to file his or her Deferral Election for that Plan Year.
4.02    Cessation of Participation. Every Eligible Employee who becomes a
Participant may continue to file Deferral Elections under the Plan for one or
more subsequent Plan Years until the earliest of: (i) his or her exclusion from
the Plan upon written notice from the Plan Administrator, (ii) his or her
cessation of Employee status or (iii) the termination of the Plan. The Plan
Administrator shall have complete discretion to exclude one or more individuals
from Participant status for one or more Plan Years as the Plan Administrator
deems appropriate, including the entire period the Participant continues in
Employee status following such exclusion. However, no such exclusion authorized
by the Plan Administrator shall become effective until the first day of the
first Plan Year next following the date of the Plan Administrator resolution
authorizing such exclusion. If any individual is excluded from Participant
status for one or more Plan Years, then such individual shall not be entitled to
defer any part of his or her Eligible Earnings for those Plan Years.

5



--------------------------------------------------------------------------------



ARTICLE V
DEFERRAL ELECTION
5.01    Annual Election. Each Participant shall have the right to file a
Deferral Election to defer a portion of his or her Eligible Earnings for each
Plan Year for which he or she is to be or remain a Participant.
5.02    Election Procedure. Each Deferral Election shall be made in compliance
with all of the following requirements and shall not be effective unless such
requirements are met:
A.    The Deferral Election must be exercised by means of a written notice filed
with the Plan Administrator or its designate. The notice shall be substantially
in the form of the Deferral Election attached as Exhibit A and must be filed on
or before the last day of the calendar year immediately preceding the start of
the Plan Year for which the Eligible Earnings subject to that election are to be
earned. However, an Eligible Employee who is first selected for participation in
the Plan after the start of a Plan Year and who has not otherwise been eligible
for participation in any other non-qualified elective account balance plan
subject to Code Section 409A and maintained by one or more Affiliated Companies
must file his or her initial Deferral Election no later than thirty (30) days
after the date he or she is so selected. Such Deferral Election shall only be
effective for Eligible Earnings attributable to Employee service for the period
commencing with the first day of the first calendar month coincident with or
next following the filing of such Deferral Election and ending with the close of
such Plan Year.
B.    The percentage of Eligible Earnings which a Participant may elect to defer
each Plan Year pursuant to his or her Deferral Election must comply with the
following guidelines:
(i)    To the extent the Participant’s base salary is the subject of the
Deferral Election, the amount to be deferred pursuant to such election must not
be less than five percent (5%), nor more than fifty percent (50%), of the
portion of such base salary included within his or her Eligible Earnings for
such Plan Year.
(ii)    To the extent the Participant’s bonus or other incentive compensation is
the subject of the Deferral Election, the amount to be deferred pursuant to such
election must be a multiple of five percent (5%), up to one hundred percent
(100%) of the portion of such bonus or other incentive compensation included in
his or her Eligible Earnings for such Plan Year.
C.    The Participant must also specify in the Deferral Election the event or
date which shall serve as the commencement date for the distribution of the
Deferral Election Subaccount attributable to that election. The following
commencement dates shall be permissible:
-    January 31 of any calendar year which is at least five (5) calendar years
after the calendar year in which the Eligible Earnings credited to such
subaccount were earned,
-    January 31 of the calendar year following the calendar year in which occurs
the Participant’s Separation from Service,
-    the earlier of (i) January 31 of any calendar year which is at least five
(5) calendar years after the calendar year in which the Eligible Earnings
credited to such subaccount were earned or (ii) January 31 of the calendar year
following the calendar year in which occurs the Participant’s Separation from
Service, or
-    the closing of a Change in Control transaction.
-    the earliest of (i) January 31 of any calendar year which is at least five
(5) calendar years after the calendar year in which the Eligible Earnings
credited to such subaccount were earned, (ii) January 31 of the calendar year
following the calendar year in which occurs the Participant’s Separation from
Service or (iii) the closing of a Change in Control transaction, or
-    any other combination of the foregoing.

6



--------------------------------------------------------------------------------





D.    The Participant shall also specify in the Deferral Election the manner in
which the Deferral Election Subaccount attributable to that election shall be
distributed. The following methods of distribution shall be permissible:
-    lump sum payment,
-    annual installments over five (5)-year term, or
-    annual installments over ten (10)-year term
For purposes of Sections 7.02 and 7.08, an installment distribution shall be
treated as a single aggregate payment, and not as a series of individual
installment payments.
E.    If an installment distribution is selected with respect to any Deferral
Election Subaccount, the amount to be distributed on each applicable installment
payment date shall be determined by dividing the balance credited to that
subaccount immediately prior to payment by the number of remaining annual
installments (including the current installment) in the installment
distribution.
F.    The Deferral Election for a particular Plan Year shall become irrevocable
as of the first day of that Plan Year (or any later day the Deferral Election
for such Plan Year may be filed under Section 5.02 by a newly-eligible
Participant), and no subsequent changes may be made to that Deferral Election
once it becomes irrevocable, except as otherwise permitted in Section 7.02.
5.03    Deferral Election Subaccounts. A separate Deferral Election Subaccount
shall be established for each Plan Year for which the Participant defers a
portion of his or her Eligible Earnings under the Plan. Such subaccount shall be
credited with the Eligible Earnings subject to the Deferral Election in effect
for that Plan Year, as and when those Eligible Earnings would have otherwise
become due and payable to the Participant in the absence of such Deferral
Election. A separate Deferral Election Subaccount shall also be maintained for
any portion of the March 2005 Bonus Payment which the Participant may have
elected to defer under the Plan. The Participant shall at all times be fully
vested in the balance credited to each of his or her Deferral Election
Subaccounts.
5.04    Withholding Taxes. The Participant shall be responsible for the
satisfaction of all federal, state and local employment and other payroll taxes
(including FICA taxes) which are required to be withheld on the Eligible
Earnings deferred under the Plan and shall accordingly pay such taxes as and
when they become due under applicable law, either by separate check payable to
the Participating Employer or through the Participating Employer’s withholding
of those taxes from other wages and earnings payable to the Participant.
Accordingly, the Participant’s Deferral Election shall be deemed to authorize
such tax withholding by the Participating Employer in the absence of any other
arrangement made by the Participant to satisfy his or her withholding tax
liability.
5.05    Subsequent Distribution. The Deferral Election Subaccounts shall be
distributed in accordance with the provisions of Article VII of the Plan.
ARTICLE VI
INVESTMENT RETURN


6.01    Investment Return for 2005 Calendar Year. For the period from January 1,
2005 to December 31, 2005 (the “2005 Investment Year”), each of the
Participant’s outstanding Deferral Election Subaccounts was adjusted
periodically to reflect the earnings, gains and losses equal to the actual
investment experience realized for the period by one or more of the investment
funds selected by the Participant from the investment alternatives available
under the Plan for the 2005 Investment Year. At the close of the 2005 Investment
Year, each of the Participant’s outstanding Deferral Election Subaccounts was
valued in accordance with the valuation procedures set forth in Section 6.05,
and the balance shall thereafter be credited with a fixed rate of interest in
accordance with the applicable provisions of Sections 6.02 and 6.03.

7



--------------------------------------------------------------------------------



6.02    Investment Return for 2006 Calendar Year. For the period from January 1,
2006 to December 31, 2006 (the “2006 Investment Year”), each of the
Participant’s outstanding Deferral Election Subaccounts was credited with a
fixed rate of interest, compounded semi-annually, equal to the 30-year long-term
borrowing cost of funds to the Corporation (or the equivalent thereof), as
measured as of the start of the 2006 Investment Year. Following the close of the
2006 Investment Year, the Deferral Election Subaccounts shall be credited with a
fixed rate of interest in accordance with the applicable provisions of Section
6.03.
6.03    Investment Return for Subsequent Calendar Years. Commencing January 1,
2007 and continuing throughout the period there remains an outstanding balance
credited to such subaccount, each of the Participant’s Deferral Election
Subaccounts shall be credited with a fixed rate of interest, compounded
semi-annually and periodically reset in accordance with the following
procedures:
-    For each Plan Year, beginning with the 2007 Plan Year, the fixed rate of
interest shall be equal to the lower of (i) the then current 30-year long-term
borrowing cost of funds to the Corporation (or the equivalent thereof), as
measured as of the start of such Plan Year, or (ii) 120% of the long-term
Applicable Federal Rate determined as of the start of such Plan Year and based
on semi-annual compounding.


6.04    Charges to Account. Each of the Participant’s Deferral Election
Subaccounts shall be charged with its allocable share of the costs and expenses
incurred in connection with the administration of the investment return
provisions of this Article VI, except to the extent one or more Participating
Employers elect in their sole discretion to pay all or a portion of those costs
and expenses.
6.05    Account Value. The value of each of the Participant’s Deferral Election
Subaccounts on any Valuation Date in question shall be equal to the balance
credited to that subaccount as of the close of business on that date, including
the appropriate adjustments for (i) any deferred Eligible Earnings or investment
gains or earnings or interest return credited to such subaccount as of such date
and (ii) any distributions, hardship withdrawals or investment losses charged
against the subaccount as of such date.
6.06    Account Statements. Following the close of each calendar quarter, each
Participant shall receive a written statement of the value of each of his or her
Deferral Election Subaccounts as of the last Valuation Date in that quarter.
ARTICLE VII
DISTRIBUTION OF BENEFITS
7.01    Normal Distribution. The Participant’s Deferral Election Subaccount for
a particular Plan Year shall become due and payable in accordance with the
commencement date and method of distribution designated by the Participant in
his or her Deferral Election for that Plan Year, and such distribution shall be
made or begin on the designated commencement date or event or as soon as
administratively practicable thereafter, but in no event later than the later of
(i) the close of the calendar year in which the designated commencement date or
event occurs or (ii) the fifteenth (15th) day of the third (3rd) calendar month
following the occurrence of such commencement date or event.
7.02    Extended Deferral Election. A Participant may make an Extended Deferral
Election with respect to any Deferral Election Subaccount maintained for him or
her under the Plan, provided the Participant remains at the time of such
election a highly compensated Employee or member of the management group of an
Affiliated Company (as determined pursuant to guidelines established by the Plan
Administrator). However, only one Extended Deferral Election may be made per
Deferral Election Subaccount. The Extended Deferral Election must be made by
filing an appropriate election form with the Plan Administrator at least twelve
(12) months prior to the date the Deferral Election Subaccount subject to such
election is scheduled to become payable pursuant to Section 7.01, and the
Extended Deferral Election for that subaccount shall in no event become
effective or otherwise have any force or applicability until the expiration of
the twelve (12)-month period measured from the date such election is filed with
the Plan Administrator. Accordingly, the Extended

8



--------------------------------------------------------------------------------



Deferral Election shall become null and void should the Participant’s
pre-existing specified commencement date or event occur within that twelve
(12)-month period. The Extended Deferral Election must also specify a January 31
commencement date in a Plan Year which is at least five (5) Plan Years later
than the Plan Year in which the distribution of that subaccount would have
otherwise been made or commenced in the absence of the Extended Deferral
Election; provided, however, that if the closing of a Change in Control would
have been the date on which the distribution would have been made or commenced
in the absence of the Extended Deferral Election, then the new distribution or
commencement date specified in the Extended Deferral Election must, with respect
to such Change in Control distribution event, be no earlier than the fifth
one-year anniversary of the closing date. As part of the Extended Deferral
Election, the Participant may also elect a different method of distribution,
provided the selected method complies with one of the forms of distribution
specified in Section 5.02E. Once the Extended Deferral Election becomes
effective in accordance with the foregoing provisions of this Paragraph 7.02,
such election shall remain in effect, whether or not the Participant continues
in Employee status; provided, however, that in the event of the Participant’s
death, the provisions of Paragraph 7.05 shall apply.
7.03    Special Distribution Election in 2007. Notwithstanding the limitations
and restrictions of Section 7.02, Participants may make a special election to
change the time and form of the distribution of one or more of their Deferral
Election Subaccounts, provided that the distribution election is made at least
twelve months in advance of the newly elected distribution date, and the
election is made no later than December 31, 2007. An election made pursuant to
this Section 7.03 shall be treated as an initial distribution election and shall
be subject to any special administrative rules imposed by the Plan
Administrator, including rules intended to comply with Section 409A of the Code.
No election under this Section 7.03 shall: (i) change the payment date of any
distribution otherwise scheduled to be paid in 2007 or cause a payment to be
made in 2007 that was otherwise scheduled for payment in a later year or (ii) be
permitted after December 31, 2007.
7.04     Hardship Withdrawal. If a Participant (A) incurs a severe financial
hardship as a result of (i) a sudden and unexpected illness or accident
involving the Participant or his or her spouse or any dependent (as determined
pursuant to Section 152(a) of the Code), (ii) a casualty loss involving the
Participant’s property or (iii) other similar extraordinary and unforeseeable
event beyond the Participant’s control and (B) does not have any other resources
available, whether through reimbursement or compensation (by insurance or
otherwise), liquidation of existing assets (to the extent such liquidation would
not itself result in financial hardship) or cancellation of his or her existing
Deferral Election under the Plan, to satisfy such financial emergency, then the
Participant may apply to the Plan Administrator for an immediate distribution
from his or her Account in an amount necessary to satisfy such financial
hardship and the tax liability attributable to such distribution. The Plan
Administrator shall have complete discretion to accept or reject the request and
shall in no event authorize a distribution in an amount in excess of that
reasonably required to meet such financial hardship and the tax liability
attributable to that distribution.
7.05    Death Before Full Distribution. If the Participant dies before the
entire balance of his or her Account is distributed, then the unpaid balance
shall be paid in a lump sum to his or her designated beneficiary(ies) under the
Plan. Such payment shall be made within sixty (60) days after the date of the
Participant’s death or as soon as administratively practical following the
Participant’s death, but in no event later than the later of: (i) the end of the
calendar year in which the Participant’s death occurs or (ii) the fifteenth
(15th) day of the third (3rd) calendar month following the date of the
Participant’s death. The Participant may designate one or more such
beneficiaries, or may revoke his or her existing beneficiary designation and
make a new designation, by filing a properly completed Beneficiary Designation,
in substantially the form of attached Exhibit B, with the Plan Administrator or
its designate. Should the Participant die without a valid beneficiary
designation in effect or after the death of his or her designated
beneficiary(ies), then any amounts due him or her under the Plan shall be paid
to the personal representative of his or her estate.
7.06    Valuation. The amount to be distributed from any Deferral Election
Subaccount pursuant to this Article VII shall be determined on the basis of the
balance credited to that subaccount as of the most recent practicable Valuation
Date (as determined by the Committee or its designate) preceding the date of the
actual distribution. For a Participant who has elected an installment
distribution for any Deferral Election Subaccount, such distribution shall be
effected through a series of substantially equal payments (as adjusted for
investment gains or losses), and the amount of each such annual installment
shall accordingly be determined by dividing the balance credited to that
subaccount as of the most recent practicable Valuation Date (as determined by
the Plan Administrator) preceding the date of the actual distribution of that
installment by the number of installments (including the current installment)
remaining in the selected five (5) or ten (10)-year distribution period.
7.07    Withholding. All payments made under the Plan shall be subject to the
Participating Employer’s withholding of all required federal, state and local
income and employment/payroll taxes, and all such payments shall be net of such
tax withholding.

9



--------------------------------------------------------------------------------





7.08    Small Account Balances.
A.    If the aggregate balance of the Participant’s Account is not greater than
the applicable dollar amount in effect under Code Section 402(g)(1)(B) at the
time of the Participant’s Separation from Service and the Participant is not
otherwise at that time participating in any other non-qualified elective account
balance plan subject to Code Section 409A and maintained by one or more members
of the Affiliated Group, then that balance shall be distributed to the
Participant in a lump sum distribution on the date of such Separation from
Service or as soon as administratively practical thereafter, whether or not the
Participant elected that form of distribution or distribution event, but in no
event shall such lump sum distribution be made later than the later of: (i) the
end of the calendar year in which such Separation from Service occurs or (ii)
the fifteenth (15th) day of the third (3rd) calendar month following the date of
such Separation from Service.
B.    Should the aggregate present value of all of the remaining unpaid
installments due to a Participant who is receiving one or more installment
distributions under the Plan fall below Twenty-Five Thousand Dollars ($25,000),
then those unpaid installments shall be paid to the Participant in a single lump
sum within thirty (30) days thereafter.
7.09    Mandatory Deferral of Distribution. Notwithstanding any provision to the
contrary in this Article VII or any other article in the Plan, no distribution
which becomes due and payable by reason of a Participant’s Separation from
Service shall be made to such Participant prior to the earlier of: (i) the first
day of the seventh (7th) month following the date of the Participant’s
Separation from Service or (ii) the date of his or her death, if the Participant
is deemed at the time of such Separation from Service to be a Specified Employee
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments deferred pursuant to this Section
7.09 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid in a lump sum to the
Participant, and any remaining payments due under the Plan shall be paid in
accordance with the normal payment dates specified for them herein. During such
deferral period, the Participant’s Account shall continue to be subject to the
investment return provisions of Article VI.
ARTICLE VIII
MISCELLANEOUS


8.01    Benefits Not Funded. The obligation to pay the vested balance of each
Participant’s Deferral Election Subaccounts hereunder shall at all times be an
unfunded and unsecured obligation of the Participating Employer. Except to the
extent the Corporation or any Participating Employer may in its sole discretion
elect to implement a grantor trust to hold funds for the payment of any benefits
which become due and payable hereunder, neither the Corporation nor any
Participating Employer shall have any obligation to establish any trust, escrow
arrangement or other fiduciary relationship for the purpose of segregating funds
for the payment of the balances credited to such subaccounts, nor shall the
Corporation or any Participating Employer be under any obligation to invest any
portion of its general assets in mutual funds, stocks, bonds, securities or
other similar investments in order to accumulate funds for the satisfaction of
its obligations under the Plan.
8.02    General Creditor Status. The Participant (or his or her beneficiary)
shall look solely and exclusively to the general assets of the Participating
Employer for the payment of the Deferral Election Subaccounts maintained on the
Participant’s behalf under the Plan. Payments from any grantor trust established
by the Corporation or any Participating Employer under the Plan shall be made as
and when benefits become payable to Participants in accordance with the
distribution provisions of Article VII of the Plan, with any remaining balance
due the Participants to be paid out of the general assets of the Participating
Employer.
8.03    No Employment Right. Neither the action of the Corporation or the
Participating Employer in establishing or maintaining the Plan, nor any action
taken under the Plan by the Committee, nor any provision of the Plan itself
shall be construed so as to grant any person the right to remain in the employ
of the Participating Employer or any other Affiliated Company for any period of
specific duration, and the Participant may be discharged at any time, with or
without cause.

10



--------------------------------------------------------------------------------





8.04    Amendment/Termination. The Executive Compensation Committee of the Board
of Directors of SJW Corp. may at any time amend the provisions of the Plan to
any extent and in any manner the Executive Compensation Committee shall deem
advisable, and such amendment shall become effective at the time of such action
by the Executive Compensation Committee. Without limiting the generality of the
foregoing, the Executive Compensation Committee may amend the Plan to impose
such restrictions upon: (i) the timing, filing and effectiveness of Deferral
Elections or Extended Deferral Elections, and (ii) the distribution provisions
of Article VII which the Executive Compensation Committee deems appropriate or
advisable in order to avoid the current income taxation of amounts deferred
under the Plan which might otherwise occur as a result of changes to the tax
laws and regulations governing deferred compensation arrangements such as the
Plan. The Executive Compensation Committee may also at any time terminate the
Plan in whole or in part. Except for such modifications, limitations or
restrictions as may otherwise be required to avoid current income taxation or
other adverse tax consequences to Participants as a result of changes to the tax
laws and regulations applicable to the Plan, no such plan amendment or plan
termination authorized by the Executive Compensation Committee shall adversely
affect the benefits of Participants accrued to date under the Plan or otherwise
reduce the then outstanding balances credited to their Deferral Election
Subaccounts or otherwise adversely affect the distribution provisions in effect
for those subaccounts, and all amounts deferred prior to the date of any such
plan amendment or termination shall, subject to the foregoing exception,
continue to become due and payable in accordance with the distribution
provisions of Article VII as in effect immediately prior to such amendment or
termination.
8.05    Applicable Law. The Plan is intended to constitute an unfunded deferred
compensation arrangement for a select group of management and other highly
compensated persons, and all rights hereunder shall be construed, administered
and governed in all respects in accordance with the provisions of the Employee
Retirement Income Security Act of 1974 (as amended from time to time) applicable
to such an arrangement and, to the extent not pre-empted thereby, by the laws of
the State of California without resort to its conflict-of-laws provisions. If
any provision of this Plan shall be held by a court of competent jurisdiction to
be invalid or unenforceable, the remaining provisions of the Plan shall continue
in full force and effect.
8.06    Satisfaction of Claims. Any payment made to a Participant or his or her
legal representative or beneficiary in accordance with the terms of this Plan
shall to the extent thereof be in full satisfaction of all claims with respect
to that payment which such person may have against the Plan, the Plan
Administrator (or its designate), the Corporation, the Participating Employer
and all other Affiliated Companies, any of whom may require the Participant or
his or her legal representative or beneficiary, as a condition precedent to such
payment, to execute a receipt and release in such form as shall be determined by
the Plan Administrator.
8.07    Alienation of Benefits. No person entitled to any benefits under the
Plan shall have the right to alienate, pledge, hypothecate or otherwise encumber
his or her interest in such benefits, and those benefits shall not, to the
maximum extent permissible by law, be subject to claim of his or her creditors
or liable to attachment, execution or other process of law. Notwithstanding the
foregoing, any benefits in which the Participant has a vested right under the
Plan may instead be distributed to one or more third parties (including, without
limitation, the Participant’s former spouse) to the extent such distribution is
required by a domestic relations order or other order or directive of a court
with jurisdiction over the Participant and his or her benefits hereunder, and
the Participant shall cease to have any right, interest or entitlement to any
benefits to be distributed pursuant to such order or directive.
8.08    Expenses. In addition to the expenses and costs set forth in Section
6.03, each Participant’s Account shall also be charged with its allocable share
of all other costs and expenses incurred in the operation and administration of
the Plan, except to the extent one or more Participating Employers elect in
their sole discretion to pay all or a portion of those costs and expenses.
8.09    Successors and Assigns. The obligation of each Participating Employer to
make the payments required hereunder shall be binding upon the successors and
assigns of that Participating Employer, whether by merger, consolidation,
acquisition or other reorganization. Except for such modifications, limitations
or restrictions as may otherwise be required to avoid current income taxation or
other adverse tax consequences to Participants as a result of changes to the tax
laws and regulations applicable to the Plan, no amendment or termination of the
Plan by any such successor or assign shall adversely affect or otherwise impair
the rights of Participants to receive benefit payments hereunder, to the extent
attributable to amounts deferred prior to the date of such amendment or
termination, in accordance with the applicable distribution provisions of
Article VII hereof as in effect immediately prior to such amendment or
termination.

11



--------------------------------------------------------------------------------





8.10    Compliance with Code Section 409A. To the extent there is any ambiguity
as to whether any provision of this Plan would otherwise contravene one or more
requirements or limitations of Code Section 409A, such provision shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder.
ARTICLE IX
BENEFIT CLAIMS
9.01    Claims Procedure. No application is required for the payment of benefits
under the Plan. However, if any Participant (or beneficiary) believes he or she
is entitled to a benefit from the Plan which differs from the benefit determined
by the Plan Administrator, then such individual may file a written claim for
benefits with the Plan Administrator. Each claim shall be acted upon and
approved or disapproved within ninety (90) days following receipt by the Plan
Administrator.
9.02    Denial of Benefits. In the event any claim for benefits is denied, in
whole or in part, the Plan Administrator shall notify the claimant in writing of
such denial and of his or her right to a review by the Plan Administrator and
shall set forth, in a manner calculated to be understood by the claimant,
specific reasons for such denial, specific references to pertinent provisions of
the Plan on which the denial is based, a description of any additional material
or information necessary to perfect the claim, an explanation of why such
material or information is necessary, and an explanation of the review
procedure.
9.03    Review.
A.    Any person whose claim for benefits is denied in whole or in part may
appeal to the Plan Administrator for a full and fair review of the decision by
submitting to the Plan Administrator, within ninety (90) days after receiving
written notice from the Plan Administrator of such denial, a written statement:
(i)    requesting a review by the Plan Administrator of his or her claim for
benefits;
(ii)    setting forth all of the grounds upon which the request for review is
based and any facts in support thereof; and
(iii)    setting forth any issues or comments which the claimant deems pertinent
to his or her claim.
B.    The Plan Administrator shall act upon each such appeal within sixty (60)
days after receipt of the claimant’s request for review by the Plan
Administrator, unless special circumstances require an extension of time for
processing. If such an extension is required, written notice of the extension
shall be furnished to the claimant within the initial sixty (60)-day period, and
a decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of the initial request for review. The Plan
Administrator shall make a full and fair review of each such appeal and any
written materials submitted by the claimant or the Participating Employer in
connection therewith and may require the Participating Employer or the claimant
to submit such additional facts, documents or other evidence as the Plan
Administrator may, in its sole discretion, deem necessary or advisable in making
such a review. On the basis of its review, the Plan Administrator shall make an
independent determination of the claimant’s eligibility for benefits under the
Plan. The decision of the Plan Administrator on any benefit claim shall be final
and conclusive upon all persons.
C.    Should the Plan Administrator deny an appeal in whole or in part, the Plan
Administrator shall give written notice of such decision to the claimant,
setting forth in a manner calculated to be understood by the claimant the
specific reasons for such denial and specific reference to the pertinent Plan
provisions on which the decision was based. The notice shall also include a
statement that the claimant has a right to bring a right to bring a civil action
under Section 502(a) of the Employee Retirement Income Security Act of 1974 (as
amended from time to time).

12



--------------------------------------------------------------------------------





SCHEDULE I


LIST OF PARTICIPATING EMPLOYERS


San Jose Water Company





13



--------------------------------------------------------------------------------





EXHIBIT A
SPECIAL DEFERRAL ELECTION PLAN
DEFERRAL ELECTION FORM
20____ PLAN YEAR
Please check the applicable boxes and complete form as appropriate.
[ ] A.
I hereby elect to participate in the Special Deferral Election Plan (the “Plan”)
for the 20___ plan year.

I hereby elect to defer payment of a portion of my eligible earnings for
services rendered in the 20___ plan year, in the dollar amount determined in
accordance with the following elections:
Base Salary: ____% (in increments of one percent, with a minimum of 5% and a
maximum of 50%) of my base salary earned for service rendered during the 20__
plan year.
Bonus/Incentive Compensation: ____% (in increments of 5%, up to a maximum of
100%) of any cash bonus or other cash incentive compensation earned for service
rendered during the 20___ plan year.
[ ] B.
I hereby elect the following commencement date for the distribution of my
deferral election subaccount for the 20___ plan year:

____    January 31 of calendar year _______________ (must be at least five (5)
calendar years after the 20___ calendar year).
____    January 31 of the calendar year following the calendar year in which my
separation from service occurs.
____    the closing of a Change in Control (as such term is defined in the
Plan).
____    the earlier of (i) January 31 of calendar year _________ (a calendar
year which is at least five (5) calendar years after the 20___ calendar year) or
(ii) January 31 of the calendar year following the calendar year in which my
separation from service occurs.    
____    the earlier of (i) January 31 of the calendar year following the
calendar year in which my separation from service occurs or (ii) the closing of
a Change in Control.
____    the earlier of (i) January 31 of calendar year ___________ (a calendar
year which is at least five (5) calendar years after the 20___ calendar year) or
(ii) the closing of a Change in Control.
____    the earliest of (i) January 31 of calendar year ___________ (a calendar
year which is at least five (5) calendar years after the 20___ calendar year),
(ii) January 31 of the calendar year following the calendar year in which my
separation from service occurs or (iii) the closing of a Change in Control.

14



--------------------------------------------------------------------------------





[ ] C.
I hereby elect the following method of distribution for my deferral election
subaccount for the 20__ plan year:

___    lump sum payment
___    annual installments over a five (5)-year term, or
___    annual installments over a ten (10)-year term
I understand that no distribution shall be made or commence, in connection with
my separation from service, prior to the earlier of (i) the first day of the
seventh month following the date of such separation from service or (ii) the
date of my death, if I am deemed at the time of such separation from service to
be a “specified employee” within the meaning of that term under Code Section
409A and the applicable Treasury regulations thereunder.


As required by the Federal tax laws, my deferral election shall become
irrevocable on the first day of the 20___ plan year and cannot be changed or
modified under any circumstances after that day.
To the extent my rights under law to the earnings deferred pursuant to this
election are greater than the rights of a general unsecured creditor of my
Participating Employer, I hereby waive those rights and agree that I shall have
only the rights of a general unsecured creditor with respect to the payment of
my deferred earnings.
I understand I am responsible for the satisfaction of all federal, state and
local employment and other payroll taxes (including FICA taxes) which are
required to be withheld on the compensation I defer under the Plan, and I hereby
authorize my Participating Employer to withhold those taxes from the
compensation otherwise to be deferred pursuant to this deferral election.
Accordingly, only the net amount of the compensation that I have elected to
defer under the Plan that remains after the applicable withholding taxes have
been collected shall in fact be credited to me as deferred compensation for the
20__ plan year.


[ ] D.
I hereby elect not to defer any portion of my base salary for the 20__ Plan Year
    under the Plan.

[ ] E.
I hereby elect not to defer any portion of my bonus or other incentive
compensation for the 20___ Plan Year under the Plan.

[ ] F.
I hereby elect to have the deferral elections specified in Sections A through C
above continue for each subsequent plan year, until I change my deferral
elections in accordance with the provisions of the Plan. Any such change shall
become effective for a particular plan year only if the new deferral election is
filed not later than the December 31 immediately prior to the start of that plan
year.



Printed Name:
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
 
Date:


, 20
 
 
 
 
 




15



--------------------------------------------------------------------------------





EXHIBIT B


SPECIAL DEFERRAL ELECTION PLAN
DESIGNATION OF BENEFICIARY
I hereby designate the following individual or individuals as the beneficiary or
beneficiaries of all my right, title and interest in and to the unpaid vested
balance credited to my account under the Special Deferral Election Plan at the
time of my death, hereby revoking any prior designation of beneficiaries made by
me under such Plan:
 
Name
 
Relationship
 
Percent of Total
 
 
 
 
 
 
(1)
 
 
 
 
 
(2)
 
 
 
 
 
(3)
 
 
 
 
 
(4)
 
 
 
 
 



The beneficiary must survive me; otherwise, his or her designated share is to be
divided equally among the beneficiaries who do survive me.




Signature:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Date:


, 20
 
 
 
 
 






16

